Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 

	The allowability resides in the overall structure of the device as recited in independent claim 1 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 1, including the elements/amendments added in the response filed 2022-01-06 is not fairly suggested to one of ordinary skill even after consideration of the art. There is no motivation to render obvious the combination as a whole.

	The allowability resides in the overall structure of the device as recited in independent claim 11 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 11, including the elements/amendments added in the response filed 2022-01-06 is not fairly suggested to one of ordinary skill even after consideration of the art. There is no motivation to render obvious the combination as a whole. 

	The allowability resides in the overall structure of the device as recited in independent claim 20 even though the individual elements are taught in various references. After careful consideration of the claims, it is concluded that the combination of all the elements of claim 20, including the elements/amendments added in the response filed 2022-01-06 is not fairly suggested to one of ordinary skill even after consideration of the art. There is no motivation to render obvious the combination as a whole. 

	The examiner has cited a plurality of references on prior PTO-892 form which teach related transmission/circuit board/hinging housing assemblies.  However, none of the references cited during prosecution of the instant application, either taken alone or in combination, is believed to render the present invention unpatentable as claimed.
The examiner performed inventor and assignee name searches for possible double patenting issues.  No documents with conflicting claims have been identified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THERON S MILLISER/Examiner, Art Unit 2841 


                                                                                                                                  /ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841